MEMORANDUM **
Jamar S. Dickerson appeals from the 169-month sentence imposed following his guilty-plea conviction for conspiracy to distribute 5 kilograms or more of cocaine in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(A)(ii).
Dickerson contends that the district court should not have relied on hearsay statements in its drug-quantity determination at sentencing. He further asserts that this rendered his sentence unreasonable. We reject his contentions.
The record reflects that the individual who made the disputed statements was present at an evidentiary hearing conducted by the district court, and that Dickerson refused the government’s offer for the individual to testify. See United States v. Vargas, 933 F.2d 701, 707 n. 6 (9th Cir. 1991) (“[Hjearsay problems ... can be waived.”); see also United States v. King, 552 F.2d 833, 844 (9th Cir.1976) (“[B]y failing to avail themselves of the opportunity to cross-examine the Government witnesses ... the appellants ... gave up ... the right ... to object to future use of the testimony.”). Furthermore, Dickerson did not object to the reliability of this evidence in his objections to the presentence report, or during the sentencing hearing. See United States v. Charlesworth, 217 F.3d 1155, 1160-61 (9th Cir.2000) (rejecting the contention that the district court’s reliance on undisputed hearsay statements was improper); see also United States v. Romero-Rendon, 198 F.3d 745, 750 (9th Cir. 1999). Therefore, we affirm the district court.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.